Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug 5, 2022 has been entered. 

Response to Amendments 
Applicant has filed an amendment on Aug 5, 2022 amending claims 1, 8 and 21-25. Claims 4, 5, 7 and 11-20 have been canceled, new claims 28-31 have been added. In virtue of this communication, claims 1-3, 6, 8-10, and 21-31 are currently pending in the instant application. 

Response to Remarks 
In response to the 35 USC § 112(a) and 112(b) rejections, applicant has amended the claim language to overcome the rejections. The corresponding rejections have been withdrawn accordingly. 
Regarding the 35 USC § 103 rejections, Applicant contends main reference Kusens not being in the same field of endeavor as Applicant's claimed inventions. 
Without conceding to applicant’s arguments, but to proceed with prosecution of the application, examiner has applied another prior arts in place of Kusens in responds to the amended claim language and arguments. 
For independent claims 1, 8 and 25, as well as their dependent claims, applicant’s arguments have been based on Kusens not being an analogous art. Since reference Kusens is no longer applied in the current office action, the arguments are moot. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, 21-25, 28 and 30-31 are rejected under 103 as being unpatentable over 
Parshionikar; Uday (US 20170249009 A1, published 2017-08-31) in view of Konig; Lars (US 20050171664 A1)
As to claim 1, Parshionikar discloses a method (Abstract: computer implementable methods) comprising: determining, an assistance-initiating characteristic corresponding to a user (Abstract: User interaction concepts, principles and algorithms for gestures involving facial expressions, mental activity, and other body actions), wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user (Abstract: User interaction concepts, ... gestures involving facial expressions, ... other body actions), the user action corresponding to an interaction between the user ([0004] This application includes disclosure of methods, systems, apparatuses as well as principles/algorithms that can be implemented on computer readable medium, for defining user gestures, performing user gestures, interpreting user actions, communicating and confirming user intent when communicating with electronic devices) and an adaptable device ([0046] The term “electronic device” is used to designate any devices that can have a microprocessor and that can be communicated with. A microprocessor can include one or more processors, memory and programmable input/output peripherals. A controller can include one or more microprocessors and/or memory with instructions that can help control or communicate with electronic devices); and generating, in response to determining the assistance-initiating characteristic, an adaptation ([0013] ... The command signals generated by the control system in response to performance of a particular user gesture can change based the active mode. Different sequences of body actions can be used to activate (start) or deactivate (end) a control system mode) ).
Parshionikar does not appear to explicitly disclose automatically switching an adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation. 
However, in a pertinent field of endeavor, Konig discloses, in abstract, a control system processes commands received from a user ... A switch allows the control system to choose one of multiple input channels, with an adaptation comprising automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation, resulting in the adaptable device being configured to accept voice commands in place of touch-screen commands ( FIG. 3 act 208-209. [0050] ... the control system 1 continuously monitors whether a switching command has been provided to the switch 13 (act 207). When the switching command is received at the switch 13, the currently active, or the first input channel, is disabled (act 208) ).
It would have been obvious to one of ordinary skill in the art to apply Konig's automatic input device switching adaptation method into Parshionikar’s assistance management method, “to provide input in an easy, flexible and user-friendly way”, as revealed by Konig in [0062]. 

As to claim 2, Parshionikar further discloses the method of claim 1, wherein the method further comprises: obtaining one or more images of the user performing the user action ([0059] ... It is possible to have systems that employ cameras, ..., and other sensing techniques to sense bodily motions); and wherein determining the assistance-initiating characteristic is based, at least in part, on the one or more images ([0126] ...in controllers that rely on camera for sensing motion or positions of user's body parts).

As to claim 3, Parshionikar further discloses the method of claim 2, wherein the method further comprises: analyzing the one or more images to identify data features included in the one or more images; and determining the assistance-initiating characteristic among the data features ([0059] ... in the definition/heuristics of a user gesture, one body action can be substituted by another body action, 
[0126] ...in controllers that rely on camera for sensing motion or positions of user's body parts). 

As to claim 21, Parshionikar further discloses the method of claim 1, wherein the method further comprises: obtaining a first distance between the user and the adaptable device; determining that the first distance exceeds a predetermined threshold; and generating the adaptation in response to determining that the first distance exceeds the predetermined threshold ([0099] ...For example, instead of smiling as part of a user gestures, the user could instead press or touch a button or a key or touch sensitive surface or switch or even use their hands/other body parts to make gestures.
When a button or key is being touched, a distance between the user and the adaptable device is switched between a zero distance and a non-zero distance. See also Fig. 2). 

As to claim 22, Parshionikar further discloses the method of claim 21, wherein obtaining the first distance comprises obtaining a second distance between the user's face and a display of the adaptable device ([0116] Some embodiments can use specified combination of actions as the starting trigger for starting OOI Motion (or OOI Attribute Modification) instead of a PCE or PCM. For example, they can use combination of head nod (up/down), head shake (side to side), rotation, roll or tilt in specified direction(s), possibly within specified limits of magnitude
Any one of the above user head motions will result in a distance difference between the device and user’s face). 

As to claim 30, Parshionikar further discloses the method of claim 1, wherein determining the assistance-initiating characteristic comprises determining that a time that a user's eyes are squinted exceeds a threshold time ([0084] 
Magnitude Bounds—A motion, position, expression (or any body action) that is performed so that the absolute maximum speed or magnitude or value attained during that body action (motion, position, expression, etc.) is within a specified lower and upper bound of magnitude ... Note that the concept of magnitude can be applied to other body actions certain expressions such as Smile, ... or even a Wink and other expressions). 

As to claim 8, Parshionikar discloses an assistance management system (title: Gesture based user interfaces, apparatuses and control systems)  comprising: 
a processor; and a memory in communication with the processor, the memory containing program instructions ([0046] The term “electronic device” is used to designate any devices that can have a microprocessor and that can be communicated with. A microprocessor can include one or more processors, memory and programmable input/output peripherals. A controller can include one or more microprocessors and/or memory with instructions that can help control or communicate with electronic devices) that, when executed by the processor, are configured to cause the processor to perform a method, 
Similar to claim 1, the combination of Parshionikar and Konig teaches the following limitation:
the method comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user, the user action corresponding to an interaction between the user and an adaptable device; and generating, in response to determining the assistance-initiating characteristic, an adaptation comprising automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation, resulting in the adaptable device being configured to accept voice commands in place of touch-screen commands (the preceding limitation is the same as claim 1, it is thus rejected with the same rationale as explained in claim 1 office action.
The motivation to combine Parshionikar and Konig is the same as that of claim 1). 

As to claim 25, Parshionikar discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method ([0046] A microprocessor can include one or more processors, memory and programmable input/output peripherals. A controller can include one or more microprocessors and/or memory with instructions that can help control or communicate with electronic devices), 
Similar to claim 1, the combination of Parshionikar and Konig teaches the following limitation:
the method comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user, the user action corresponding to an interaction between the user and an adaptable device; generating, in response to determining the assistance-initiating characteristic, an adaptation comprising automatically adjusting the adaptable device (the preceding limitation is similar to that of claim 1, it is thus rejected with the same rationale as explained in claim 1 office action), 
wherein generating the adaptation further comprises automatically switching the adaptable device from a voice-controlled mode of operation to a touch-controlled mode of operation, such that: the voice-controlled mode of operation is inactive, and the adaptable device is configured to accept touch-screen commands in place of voice commands ( Konig [0051] FIG. 4 ... The control system 1 begins by receiving inputs through the audio input channel 7 (act 301). ... When any control key for the haptic input channel is activated, the control system 1, using the switch 13, will de-activate the audio input channel 7 so that audio input channel no longer receives input data (act 308). The control system 1 activates the haptic input channel 5 and the input data is received (act 309) through this channel 5
The motivation to combine Parshionikar and Konig is the same as that of claim 1). 

For claims 9, 10, 23 and 24, the limitations are similar to those of claims 2, 3, 21 and 22, respectively. They are thus rejected with similar rationale as claims 2, 3, 21 and 22, respectively.

For claims 31 and 28, the limitations are similar to those of claim 30. They are rejected with similar rationale as claim 30. 

Claim 6 is rejected under 103 as being unpatentable over Parshionikar, Konig, and further in view of Chakravarthula (US20130057553A1)
As to claim 6, Parshionikar and Konig disclose the method of claim 1.
Parshionikar and Konig do not appear to directly disclose generating the adaptation comprises automatically changing a size of text displayed on the adaptable device. 
However, in a pertinent field of endeavor, Chakravarthula teaches a smart display system wherein generating the adaptation comprises automatically changing a size of text displayed on the adaptable device ([0039] ... In another embodiment, the font size or icon size can be adjusted based on the detected distance of the user from the display). 
It would have been obvious to one of ordinary skill in the art to apply Chakravarthula's automatic text size change into Parshionikar’s modified assistance management method, “to improve the computing or television experience” such as “the font size is increased when the user is elderly. In another embodiment, the font size is decreased when the user is a child or young adult”, as revealed by Chakravarthula in [0007-10]. 


Claims 29, 26 and 27 are rejected under 103 as being unpatentable over Parshionikar, Konig, and further in view of Hoffberg; Steven M. et al.(US 7136710 B1)
As to claim 29, Parshionikar and Konig disclose the method of claim 1.
Parshionikar and Konig do not appear to directly disclose determining the assistance-initiating characteristic is performed by a machine learning model.
However, in a pertinent field of endeavor, Hoffberg teaches a man-machine interface system wherein determining the assistance-initiating characteristic is performed by a machine learning model (Abstract: An adaptive interface for a programmable system, for predicting a desired user function, based on user history. 
See also self-learning system in Example 11) and wherein the method further comprises: obtaining user feedback regarding the adaptation (Abstract: The apparatus receives an input from the user and other data); and training the machine learning model with the user feedback (Abstract: The system optionally includes an actuator for effecting the environment of operation, allowing closed-loop feedback operation and automated learning). 
It would have been obvious to one of ordinary skill in the art to implement Hoffberg’s man-machine interface into Parshionikar’s modified assistance-initiating method to provide “an enhanced interface for facilitating human input of a desired information and for modifying information previously entered information”, as disclosed by Hoffberg in “FIELD OF THE INVENTION” section.

For claims 26 and 27, the limitations are similar to those of claim 29. They are rejected with similar rationale as claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621